Name: Council Regulation (EEC) No 3280/84 of 22 November 1984 amending the definitive anti-dumping duty on imports of certain ball bearings originating in Japan and exported by NTN Toyo Bearing Co. Ltd
 Type: Regulation
 Subject Matter: Asia and Oceania;  competition;  mechanical engineering
 Date Published: nan

 24. 11 . 84 Official Journal of the European Communities No L 307/ 15 COUNCIL REGULATION (EEC) No 3280/84 of 22 November 1984 amending the definitive anti-dumping duty on imports of certain ball bearings originating in Japan and exported by NTN Toyo Bearing Co. Ltd Whereas an error in the computation of this duty has been discovered which makes it necessary to amend the rate of duty ; whereas the corrected rate of duty is 1 1 ,36 % of the net price, free-at-Community-frontier, before duty, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Community ('), and in parti ­ cular Article 12 thereof, Having regard to the proposal from the Commission, Whereas the Council , by Regulation (EEC) No 2089/84 (2), imposed a definitive anti-dumping duty on imports of single-row deep-groove radial ball bearings with greatest external diameter of not more than 30 mm, originating in Japan and Singapore ; Whereas the rate of the definitive anti-dumping duty imposed on the abovementioned ball bearings exported by NTN Toyo Bearing Co . Ltd was 11,97 % of the net price, free-at-Community-frontier, before duty ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 2089/84, ' 11,97% ' in the fifth indent is hereby replaced by ' 11,36 % '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1984. For the Council The President J. BRUTON (') OJ No L 201 , 30 . 7 . 1984, p. 1 . ( 2) OJ No L 193 , 21 . 7 . 1984, p. 1 .